UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2649



LESTER STOVALL,

                                            Plaintiff - Appellant,

          and

LYNDA S. STOVALL, and on behalf of others
similarly situated, et el,

                                                        Plaintiff,

          versus

PEPSI COLA DCLP,

                                             Defendant - Appellee,

          and


NOEL SMITH, Business Agent, Beverage Drivers
Union Local #67; STEPHEN MCBRIDE, Secretary,
Beverage Drivers Union Local #67; WILLIE
BOYCE, Human Resources Manager, Pepsi Cola
DCLP; SONNY BROOKEN, Chief Financial Officer,
Pepsi Cola DCLP; GAVIN SAUNDERS, Warehouse
Manager, Pepsi Cola DCLP; PAUL O'CONNOR,
Supervisor, Pepsi Cola DCLP; JIM SCHULTZ, Gen-
eral Manager, Pepsi Cola DCLP; INTERNATIONAL
BROTHERHOOD OF TEAMSTERS, AFL-CIO BEVERAGE
DRIVERS LOCAL UNION #67,

                                                       Defendants.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
95-303-PJM)


Submitted:   February 13, 1997        Decided:   February 25, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Lester Stovall, Appellant Pro Se. Stephen Daniel Graeff, Phillip
Matthew Schwartz, CARR, MORRIS & GRAEFF, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).

                                 2
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion for summary judgment and dismissing his complaint

filed pursuant to Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e-2 (1994), and 42 U.S.C. § 1981 (1994).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Stovall v. Pepsi Cola DCLP, No. CA-95-303-
PJM (D. Md. Sept. 25, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3